DETAILED ACTION
This Final Office Action is in response to the arguments and amendments filed June 3, 2021.
Claims 1, 8, and 15 have been amended.
Claims 2, 4, 7, 9, 11, 14, 16, 18, and 21 are cancelled. 
Claims 1, 3, 5, 6, 8, 10, 12, 13, 15, 17, 19, and 20 are currently pending and have been considered below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5, 6, 8, 10, 12, 13, 15, 17, 19, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 8, and 15 have been amended as, “identifying a presence of the at least one individual, specific to the inquiry, in a workspace at a first time period … monitoring at least one electronic informational source of the at least one individual during the first time period” and responsive to identifying a presence of the at least one individual at a second time period subsequent to the first time period, monitoring the at least one individual at the second time period, and providing a subsequent inquiry comprising a second instance of the survey or questionnaire according to the monitoring at the second time period” {emphasis added}. The cited support for the amendments, as discussed in Applicant’s Remarks [pg. 10] cites paragraphs [62 and 72-75]. Considering the cited passages, as well as additional paragraphs [61 and 63-64], the originally filed specification merely describes the claimed invention in terms of identifying and monitoring an individual with no regards to a first/second time. Further, there is no active requirement that the system monitors in response to identifying the presence of the individual at a second time. The paragraphs merely describe that system identifies the individual, but that the description provided is that the identifying merely occurs and the active requirement of the time being a first and second time are not described. Further, there is no active requirement of being responsive to identifying the system, at a second time, monitoring the individual. The written description has no indication or description in terms of providing a first or second timeframe for the monitoring and identifying. The system does discuss a subsequent survey, however, the requirement of identifying being a responding trigger for the monitoring is not required for the first or second time. One of ordinary skill in the art would not recognize that the claimed 
Claims 1, 8, and 15 have been amended to include limitations directed towards, “the inquiry to be provided to the at least one individual on a user interface of a display subsequent to receiving confirmation that the recommended communication has been performed” {emphasis added}. The cited support for the amendments, as discussed in Applicant’s Remarks [pg. 10] cites paragraphs [62 and 72-75]. Considering the cited passages, as well as additional paragraphs [68-79], the originally filed specification merely describes the claimed invention in terms of recommending that the communication take place between the first and second individual and that the communication is merely provided as a communication. There is no active requirement that the system receives a could take place, but that the description provided is that the meeting occurs outside the scope of the claimed invention. Further, the written description has no indication or confirmation that any individual involved with the recommended communication confirms it took place (such as entering the time/date of the meeting, providing a meeting summary notification, having the first individual (e.g. employee) sign a document stating the meeting took place). One of ordinary skill in the art would not recognize that the claimed invention had possession of the specific, active requirement that the system provides the user with the survey/inquiry upon receiving a confirmation that the recommended communication has occurred. Therefore, the claims are directed towards new matter that fail to provide adequate written description support. Claims 3, 5, 6, 10, 12, 13, 17, 19, and 20 are rejected for the same rationale and being dependent upon the rejected claims 1, 8, and 15. In terms of compact prosecution, Examiner interprets the confirmation as any meeting or notification of a recommended communication occurred as disclosed in originally filed paragraph [68-69] such that the meeting could occur but happens outside the scope of the claimed invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 5, 6, 8, 10, 12, 13, 15, 17, 19, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards an abstract idea without significantly more or transformed into a practical application. 
The independent claims (1, 8, and 15) are directed towards receiving an indication of an upcoming or outstanding inquiry automatically commencing monitoring electronic informational source of an individual, determining a score associated with a mental state of the individual prior to the individual responding to the inquiry, and analyzing in respect to a threshold to either generate a recommended communication to a second individual or provide the inquiry without generating the recommended communication, and then providing feedback based on the inquiry as to what the initiatives are accomplishing. This could be interpreted as a manager observing an employee prior to having a yearly performance review, noticing and judging that the employee is crying or extremely frustrated, and the manager deciding to reschedule the performance review to a different day. Alternatively, if the employee seems jovial or not within an extreme emotional state then proceeding with the employee review without rescheduling. Another interpretation can be clinical psychologist 
The claimed invention is directed towards, based upon broadest reasonable interpretation of the claim language, an abstract idea of certain method of organizing human activity by having rules or processes in place for a commonplace business method as well as regarding interaction between individuals or a rule for an individual. Additionally, the claimed 
In terms of the amended claim elements, the amendments merely provide further aspects of the abstract idea in terms of describing that the survey is for a first and second time and having a subsequent survey that contains feedback from previous surveys (e.g. having a follow-up survey based on ideas within the previous employee feedback). The claims are still directed towards an abstract idea of employee survey feedback which falls under certain method of organizing human activity, as well as an additional abstract idea of mental process. 
Step 2(a)(II) analysis considers the additional elements in regards to transforming the abstract idea into a practical application. The additional elements of the independent claims are “electronic informational source”, “signal indicative of the recommended communication”, “at least one processor”, and “computer-readable storage medium having computer-readable program code portions stored therein”. The additional elements are described in the originally filed specification paragraphs [17, 72, 77, and 80-85] and figures 1-3. Based on the above considered passages, the additional elements are merely generic technological elements that are claimed to apply the abstract idea. There is no improvement to the technology or the 
Examiner notes that the score associated with the emotional state is not described with any additional structure for monitoring, but wanted to address the element in regards to transforming into a practical application. The monitoring and determining a score associated with a mental state is just a generic sensor monitoring system that is described in paragraphs [15-17] and figures 1-3.  The sensors described are merely generic sensors to implement the abstract idea of determining a score (heart rate and blood pressure are examples of analyzed and deterministic aspects for the mental state). Further, the inputs are happening outside the scope of the invention. The physiological and facial are passively claimed limitations that are not directed towards the system claiming the facial and physiological inputs. Refer to MPEP 2106.05(f) and 2106.05(h). Further, Applicant discloses [Arguments filed April 10, 2020 pages 9-10] that the score analysis associated with a mental state is well-known and understood within the art. Applicant provides several instances of prior art and systems that analyze and provide scores for a mental state based on the generic technological environment in the claimed invention. Refer to MPEP 2106.05(g).
In terms of the amended claim elements regarding the identifying a presence, displaying the inquiry, and receiving facial information, these elements are additional elements that will be considered here. The amended 
Step 2(b) analysis considers the additional elements in regards to being significantly more than the abstract idea. The additional elements of the independent claims are “electronic informational source”, “signal indicative of the recommended communication”, “at least one processor”, 
Examiner notes that the score associated with the emotional state is not described with any additional structure for monitoring, but wanted to address the element in regards to being significantly more than the abstract idea. The monitoring and determining a score associated with a mental state is just a generic sensor monitoring system that is described in paragraphs [15-17] and figures 1-3.  The sensors described are merely generic sensors to implement the abstract idea of determining a score (heart rate and blood pressure are examples of analyzed and deterministic aspects for the mental state). Refer to MPEP 2106.05(f) and 2106.05(h). Further, Applicant discloses [Arguments filed April 10, 2020 pages 9-10] that the score analysis associated with a mental state is well-known and understood within the art. Applicant provides several instances of prior art and systems that analyze 
In terms of the claim elements regarding the identifying a presence, displaying the inquiry, and receiving facial information, these elements are additional elements that will be considered here. The amended claim elements are directed towards additional elements of receiving facial information of an employee within a workplace using a camera. The additional elements of the facial information and camera are described in paragraphs [46-51 and 58-62]. The originally filed description of the additional elements merely discuss the elements as generic technological elements to apply the abstract idea. The inputs are happening outside the scope of the invention. The physiological and facial are passively claimed limitations that are not directed towards the system claiming the facial and physiological inputs. The camera and facial information are merely passively gathering information for the system to use within the generic analysis step of mental state. The above analysis considered the mental state score and according to Applicant the mental state score is a known method and thus receiving information through a generic camera for facial information is merely providing the collecting step within a generic analysis technique. In regards to the displaying step, this is merely insignificant extra-solution activity. Displaying the inquiry is merely using a generic computer function as the intended purpose. Having a computer interface display information is 
Dependent claims 3, 5, 6, 10, 12, 13, 17, 19, and 20 are directed towards further aspects of the identified abstract idea without claiming further additional elements beyond what was considered for the independent claims. The dependent claims are directed towards causing the inquiry to be provided if the score is below the threshold after generating the recommended communication; determining the score based on facial information, or electronic messages (which the score and analysis aspects were discussed with regards to the independent claims); and that the recommended communication is associated with the inquiry. The dependent claims are further elements of the above abstract idea of having a rules-based system with generic technological elements implementing a mental state score for determining when an inquiry is presented to a user. This is merely a system directed towards having rules that a person of a certain emotion (of any and all emotions on a spectrum) is scored and determined to be above/below a threshold and receiving an inquiry/survey based on different stages (either with no generated communication or with a generated communication sent to a second individual). Even based on the claim language, as currently written, the 
The claimed invention is directed towards an abstract idea without significantly more or transformed into a practical application, therefore, claims 1, 3, 5, 6, 8, 10, 12, 13, 15, 17, 19, and 20 are rejected under 35 USC 101 for being directed towards non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, 5, 6, 8, 10, 12, 13, 15, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thieberger et al [2008/0091515], hereafter Thieberger, in view of Besner [2015/0242780], further in view of Kong et al [2014/0114824], hereafter Kong, and Kitada et al [9,641,563], hereafter Kitada.
Regarding claim 1, Thieberger discloses a method, by one or more processors, for receiving feedback from individuals, comprising: 
responsive to identifying the at least one individual is present in the workspace, automatically commencing, by the one or more processors, monitoring at least one electronic informational source of the at least one individual during the first time period (Paragraphs [67-78]; Thieberger discloses that the system determines the emotional state of a group (or other work-related groupings such as department, subgroups, or specific users) can be assessed automatically based on an event (interpreted as an inquiry of at least one individual is upcoming). The indication that an inquiry is upcoming has the system monitor employee information prior to the scheduled announcement (first statistical data) and then immediately after the announcement (second statistical data) such that the interpretation is through the information is collected commencing monitoring of the individual/group of employees. The emotional state is derived from monitoring different elements and Thieberger discloses facial recognition collection [4-10 and 230-241].), 
the at least one electronic informational source includes the facial information and physiological information, inclusive of vital sign measurements as captured by sensors of a wearable device worn by the at least one individual (Paragraphs [230-241]; Thieberger discloses that the system analyzes emotional state using facial information and touch based hardware (heart rhythm and blood pressure which is the support based examples within the originally filed specification [17]).); 
responsive to monitoring the at least one individual, determining, by the one or more processors, a score associated with a mental state of the at least one individual regarding responding to the inquiry prior to the at least one individual responding to the inquiry, wherein the score associated with the mental state of the at least one individual is determined according to data monitored from the at least one electronic informational source (Fig 3 and paragraphs [79-95]; Thieberger discloses that based on the gathered emotional data that a score is determined associated with the event that triggered the monitoring. Thieberger discloses that the emotional states and scores can be associated and determined through various stages (before an event and after an event [76]).); 
when the determined score is below a predetermined threshold, withholding the inquiry from being provided to the at least one individual and generating a signal indicative of a 2AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111 Appl. No.: 15/723,650recommended communication with the at least one individual, wherein generating the signal indicative of the recommended communication comprises automatically transmitting, by the one or more processors, an electronic message to at least one second individual indicating the recommended communication between the at least one second individual and the at least one individual should be performed (Paragraphs [90-95]; Thieberger discloses that the system has a threshold element where based on the scores determines a business process or other aspect is negative (lower than a predefined threshold) and a notification can be sent to a second individual (manager, IT, business analyst) in regards to modification, replacement, or outsourcing of the process (interpreted as recommended communication between an individual and second individual). Some examples of the modifications for presenting to a user are disclosed in Figs 23-25 and paragraphs [139-141].); 
wherein when the determined score is above the predetermined threshold, the causing of the inquiry to be provided to the at least one individual is automatically performed without the generating of the signal indicative of the recommended communication (Paragraphs [80-95 and 164-169]; Thieberger discloses that if the score is above a threshold then no modification is to be made interpreted as automatically performed without the generating of the signal indicative of the recommended communication which also interprets within the “subsequent to the recommended communication” as there is no communication thus the system is always subsequent to the recommended communication.); 
Thieberger discloses an automatic event instance that monitors and scores emotional states of users with regards to modifying or not modifying 
Besner teaches responsive to receiving an indication that an inquiry of at least one individual is upcoming or currently outstanding and wherein the inquiry comprises a first instance of a survey or questionnaire (Paragraphs [43-54]; Besner teaches that an employee feedback system can display and provide an employee feedback/survey on an employee computing device. 
The combination is through the employee feedback survey launching via a button through which the employee launces an inquiry as taught by Besner (Fig 5 and paragraphs [50-51]) that in combination would be disabled/enabled by the emotional state as interpreted through Thieberger. This would allow a survey to be taken by an employee that is not too angry or upset by external bias or emotions (Thieberger discloses that the system can detect emotion based on an article that a user has recently viewed [78]). Thus the employee survey will have better data related to the feedback desired that is unaffected by external forces within/outside the workplace.);
 responsive to completing the inquiry by that at least one individual, receiving, by the one or more processors, feedback contained within the inquiry from the at least one individual (Paragraphs [55-62]; Besner teaches a feedback element that provides response statistics and analysis based on 
Examiner notes that what the feedback contains is non-functional descriptive material. Besner teaches a feedback component and that the feedback represent “changes or additions to the workspace caused responsive to the feedback associated” does not alter or change system. The functional requirement is a feedback indication and Besner teaches that within the interpretation. Refer to MPEP 2111.05.); and 
providing a subsequent inquiry comprising a second instance of the survey or questionnaire according to the monitoring at the second time period, automatically generating, by the one or more processors, a feedback indication displayed in the subsequent inquiry provided to the at least one individual, wherein the feedback indication is representative of changes or additions to the workspace caused responsive to the feedback contained within the inquiry (Figs 4, 9, and paragraphs [47-49 and 68-71]; Besner teaches a survey system that provides users with continuous feedback in terms of previously provided ideas and the subsequent survey is through the survey now including a feedback element for previously collected ideas that were implemented within the company. The feedback regarding the implemented ideas gathered from previous surveys continuously measures and improves corporate culture [Besner 68]. Examiner notes that the 
Thieberger discloses a system that has a user within a business process being monitored for emotion and other aspects for an event and Besner teaches a similar workflow system that provides survey inquiries for employees that includes subsequent follow-up surveys based on implemented ideas from previously collected surveys.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the emotional state scoring system for determining and notifying at different stages of an event of Thieberger to have the event be an employee survey and provide feedback from the inquiry to show and have employees provide feedback from implemented ideas generated from previous surveys as taught by Besner since the claimed invention is merely a combination of old elements and the element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as Besner provides an employee feedback system for implemented ideas that allows an improved corporate culture through continuous measurements and recommendations [68].

The combination teaches the above-enclosed limitations, however, the combination does not specifically disclose that the system identifies a presence of the individual using facial information; 
Kong teaches identifying a presence of the at least one individual, specific to the inquiry, in a workspace at a first time period according to facial information detected by a facial recognition operation performed using a camera of a device associated with the at least one individual (Paragraphs [33-37]; Kong teaches that a workplace clock-in/clock-out system using biometric information such as facial information. This would be in combination of Thieberger disclosing that the mental state system monitors through cameras such as cameras located on an employee monitor. This in combination would allow specific monitoring through the camera when the employee is “clocked-in” and identifies the employee to ensure that 
responsive to identifying a presence of the at least one individual at a second time period subsequent to the first time period, monitoring the at least one individual at the second time period Paragraphs [33-37]; Kong teaches that a workplace clock-in/clock-out system using biometric information such as facial information. This would be in combination of Thieberger disclosing that the mental state system monitors through cameras such as cameras located on an employee monitor. The combination is based on Thieberger having a first and second monitoring emotion state and thus the element of identifying within Kong would occur each time (especially in the clock in/out system). Further, as disclosed in the originally filed specification [67] any activity may be used to identify the presence of an individual and within the combination Thieberger discloses [73-75] that the system detects a user based on an event at a first and second time. Thus the presence is disclosed as described in the originally filed specification.).
Examiner notes that the first and second time are rejected above under 35 USC 112 for being new matter in terms of the specific requirements of having a first and second subsequent time responsive for the monitoring as the originally filed specification does not provide such 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the mental state facial monitoring system of the combination to include the ability for the facial information to identify employees and to clock-in the employee as taught by Kong since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art this would have recognized the results of the combination were predictable as this would allow specific monitoring through the camera when the employee is “clocked-in” and identifies the employee to ensure that whatever analysis is provided is applied to the proper employees (ensuring no misattribution of a low emotional state is tied to an absent employee).
Therefore, from this teaching of Kong, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the mental state facial monitoring system of the combination to include the ability for the facial information to identify employees and to clock-in the employee as taught by Kong for the purposes of this would allow specific monitoring through the camera when the employee is “clocked-in” and identifies the employee to ensure that 
The combination teaches the above-enclosed limitations teaches the above-enclosed limitations in terms of an employee survey system that includes feedback and follow-up surveys based on monitoring employees at a first and second time, however, the combination does not specifically teach the “receiving confirmation” in terms of the communication; 
Kitada teaches receiving confirmation that the recommended communication has been performed (Fig 7A, 7B, and C9:14 to C12:44; Kitada teaches a meeting management system that a report generation in terms of completing a meeting (timestamp and date within metadata). This would be in combination that Thieberger teaches using metadata and other emotion data to determine displaying or not displaying the element on the interface. Further, the meeting can be interpreted as a modification in terms of getting the user to a more appropriate emotion before completing the task. It would have been obvious for one of ordinary skill in the art to include the meeting confirmation within the employee survey system that enables/disables based on emotion as the meeting confirmation ensures a proper modification occurred with the employee to have them at a more appropriate emotion to complete a task.), 
Within the combination, Theiberger discloses causing, by the one or more processors, the inquiry to be provided to the at least one individual on a user interface of a display subsequent to (Paragraphs [90-95 and 143-153]; Thieberger discloses that the system has notifications and modification with regards to a user in terms of a business process (interpreted as the inquiry). The combination is based on Kitada teaching metadata regarding the meeting occurring and Thieberger has the system provide other data within the system to allow a user to continue a survey or other business process based on user modification to the environment that better situates the user to the appropriate mental state. The combination would be that the system receives the confirmation which would be within the modifications of the environment (as well as the notifications [Thieberger 90-94]) where the user can continue once the modifications or emotional state are appropriate for the business process.).
Thieberger discloses an emotion-based metadata system that enables and disables functionality based on emotions of the user, Besner teaches employee survey elements including follow up surveys for better corporate culture and continuous feedback, Kong teaches facial information to monitor and identify an individual within a workspace. Kitada teaches a meeting system that provides confirmation within metadata that would be obvious to combine within the system. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the employee feedback system that monitors and enables users to take surveys based on 
Therefore, from this teaching of Kitada, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the employee feedback system that monitors and enables users to take surveys based on emotion and monitoring using facial information of the combination the ability to have metadata provided by a meeting confirmation as taught by Kitada for the purposes of the meeting confirmation ensures a proper modification occurred with the employee to have them at a more appropriate emotion to complete a task.
Regarding claim 3, the combination teaches the above-enclosed limitations; 
Thieberger further discloses wherein when the determined score is below the predetermined threshold, the causing of the inquiry to be provided to the at least one individual is performed after the generating of the signal indicative of the recommended communication (Paragraphs [135-143]; .  
Regarding claim 5, the combination teaches the above-enclosed limitations; 
Thieberger further discloses wherein the determining of the score is further based on electronic messages associated with the at least one individual (Paragraphs [4-10 and 220-239]; Thieberger discloses different methods that include user text inputs (interpreted as messages) into the system.).  
Regarding claim 6, the combination teaches the above-enclosed limitations; 
Thieberger further discloses wherein the recommended communication is associated with the inquiry (Paragraphs [90-95 and 135-143]; Thieberger discloses that a notification can be sent to a second user to modify in regards to a user being a score associated with the emotional/mental state. The modification can include what the user has access to view based on the score emotional state of the user. This access is interpreted as the user having access to the inquiry of Besner and the view is the modified viewing and allowing of access to the survey until the user is below the threshold.).


Regarding claim 8, Thieberger discloses a system for receiving feedback from individuals, comprising: at least one processor that (Paragraphs [97 and 238-245]; Thieberger discloses aspects of the computer architecture for a software-based implementation on a computer.)
responsive to identifying the at least one individual is present in the workspace,4AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111 Appl. No.: 15/723,650automatically commences, by the at least one processor, monitoring at least one electronic informational source of the at least one individual during the first time period (Paragraphs [67-78]; Thieberger discloses that the system determines the emotional state of a group (or other work-related groupings such as department, subgroups, or specific users) can be assessed automatically based on an event (interpreted as an inquiry of at least one individual is upcoming). The indication that an inquiry is upcoming has the system monitor employee information prior to the scheduled announcement (first statistical data) and then immediately after the announcement (second statistical data) such that the interpretation is through the information is collected commencing monitoring of the individual/group of employees. The emotional state is derived from monitoring different elements and Thieberger discloses facial recognition collection [4-10 and 230-241].), 
the at least one electronic informational source includes the facial information and physiological information, inclusive of vital sign measurements as captured by sensors of a wearable device worn by the at least one individual (Paragraphs [230-241]; Thieberger discloses that the system analyzes emotional state using facial information and touch based hardware (heart rhythm and blood pressure which is the support based examples within the originally filed specification [17]).); 
responsive to monitoring the at least one individual, determines, by the at least one processor, a score associated with a mental state of the at least one individual regarding responding to the inquiry prior to the at least one individual responding to the inquiry, wherein the score associated with the mental state of the at least one individual is determined according to data monitored from the at least one electronic informational source (Fig 3 and paragraphs [79-95]; Thieberger discloses that based on the gathered emotional data that a score is determined associated with the event that triggered the monitoring. Thieberger discloses that the emotional states and scores can be associated and determined through various stages (before an event and after an event [76]).); 
when the determined score is below a predetermined threshold, withholds the inquiry from being provided to the at least one individual and generating a signal indicative of a recommended communication with the at least one individual, wherein generating the signal indicative of the recommended communication comprises automatically transmitting, by the one or more processors, an electronic message to at least one second individual indicating the recommended communication between the at least one second individual and the at least one individual should be performed (Paragraphs [90-95]; Thieberger discloses that the system has a threshold element where based on the scores determines a business process or other aspect is negative (lower than a predefined threshold) and a notification can be sent to a second individual (manager, IT, business analyst) in regards to modification, replacement, or outsourcing of the process (interpreted as recommended communication between an individual and second individual). Some examples of the modifications for presenting to a user are disclosed in Figs 23-25 and paragraphs [139-141].); 
wherein when the determined score is above the predetermined threshold, the causing of the inquiry to be provided to the at least one individual is automatically performed without the generating of the signal indicative of the recommended communication (Paragraphs [80-95 and 164-169]; Thieberger discloses that if the score is above a threshold then no modification is to be made interpreted as automatically performed without the generating of the signal indicative of the recommended communication which also interprets within the “subsequent to the recommended communication” as there is no communication thus the system is always subsequent to the recommended communication.); 
Thieberger discloses an automatic event instance that monitors and scores emotional states of users with regards to modifying or not modifying 
Besner teaches responsive to receiving an indication that an inquiry of at least one individual is upcoming or currently outstanding, and wherein the inquiry comprises a first instance of a survey or questionnaire (Paragraphs [43-54]; Besner teaches that an employee feedback system can display and provide an employee feedback/survey on an employee computing device. 
The combination is through the employee feedback survey launching via a button through which the employee launces an inquiry as taught by Besner (Fig 5 and paragraphs [50-51]) that in combination would be disabled/enabled by the emotional state as interpreted through Thieberger. This would allow a survey to be taken by an employee that is not too angry or upset by external bias or emotions (Thieberger discloses that the system can detect emotion based on an article that a user has recently viewed [78]). Thus the employee survey will have better data related to the feedback desired that is unaffected by external forces within/outside the workplace.)
responsive to completing the inquiry by that at least one individual, receives, by the at least one processor, feedback contained within the inquiry from the at least one individual (Paragraphs [55-62]; Besner teaches a feedback element that provides response statistics and analysis based on 
Examiner notes that what the feedback contains is non-functional descriptive material. Besner teaches a feedback component and that the feedback represent “changes or additions to the workspace caused responsive to the feedback associated” does not alter or change system. The functional requirement is a feedback indication and Besner teaches that within the interpretation. Refer to MPEP 2111.05.)l; and 
providing a subsequent inquiry comprising a second instance of the survey or questionnaire according to the monitoring at the second time period, automatically generates a feedback indication displayed in the subsequent inquiry provided to the at least one individual, wherein the feedback indication is representative of changes or additions to the workspace caused responsive to the feedback contained within the inquiry (Figs 4, 9, and paragraphs [47-49 and 68-71]; Besner teaches a survey system that provides users with continuous feedback in terms of previously provided ideas and the subsequent survey is through the survey now including a feedback element for previously collected ideas that were implemented within the company. The feedback regarding the implemented ideas gathered from previous surveys continuously measures and improves corporate culture [Besner 68]. Examiner notes that the interpretation is that 
Thieberger discloses a system that has a user within a business process being monitored for emotion and other aspects for an event and Besner teaches a similar workflow system that provides survey inquiries for employees that includes subsequent follow-up surveys based on implemented ideas from previously collected surveys.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the emotional state scoring system for determining and notifying at different stages of an event of Thieberger to have the event be an employee survey and provide feedback from the inquiry to show and have employees provide feedback from implemented ideas generated from previous surveys as taught by Besner since the claimed invention is merely a combination of old elements and the element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as Besner provides an employee feedback system for implemented ideas that allows an improved corporate culture through continuous measurements and recommendations [68].

The combination teaches the above-enclosed limitations, however, the combination does not specifically disclose that the system identifies a presence of the individual using facial information; 
Kong teaches identifies a presence of the at least one individual, specific to the inquiry, in a workspace at a first time period according to facial information detected by a facial recognition operation performed using a camera of a device associated with the at least one individual (Paragraphs [33-37]; Kong teaches that a workplace clock-in/clock-out system using biometric information such as facial information. This would be in combination of Thieberger disclosing that the mental state system monitors through cameras such as cameras located on an employee monitor. This in combination would allow specific monitoring through the camera when the employee is “clocked-in” and identifies the employee to ensure that ; 
responsive to identifying a presence of the at least one individual at a second time period subsequent to the first time period, monitoring the at least one individual at the second time period (Paragraphs [33-37]; Kong teaches that a workplace clock-in/clock-out system using biometric information such as facial information. This would be in combination of Thieberger disclosing that the mental state system monitors through cameras such as cameras located on an employee monitor. The combination is based on Thieberger having a first and second monitoring emotion state and thus the element of identifying within Kong would occur each time (especially in the clock in/out system). Further, as disclosed in the originally filed specification [67] any activity may be used to identify the presence of an individual and within the combination Thieberger discloses [73-75] that the system detects a user based on an event at a first and second time. Thus the presence is disclosed as described in the originally filed specification.).
Examiner notes that the first and second time are rejected above under 35 USC 112 for being new matter in terms of the specific requirements of having a first and second subsequent time responsive for the monitoring as the originally filed specification does not provide such 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the mental state facial monitoring system of the combination to include the ability for the facial information to identify employees and to clock-in the employee as taught by Kong since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art this would have recognized the results of the combination were predictable as this would allow specific monitoring through the camera when the employee is “clocked-in” and identifies the employee to ensure that whatever analysis is provided is applied to the proper employees (ensuring no misattribution of a low emotional state is tied to an absent employee).
Therefore, from this teaching of Kong, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the mental state facial monitoring system of the combination to include the ability for the facial information to identify employees and to clock-in the employee as taught by Kong for the purposes of this would allow specific monitoring through the camera when the employee is “clocked-in” and identifies the employee to ensure that 
The combination teaches the above-enclosed limitations teaches the above-enclosed limitations in terms of an employee survey system that includes feedback and follow-up surveys based on monitoring employees at a first and second time, however, the combination does not specifically teach the “receiving confirmation” in terms of the communication; 
Kitada teaches receiving confirmation that the recommended communication has been performed (Fig 7A, 7B, and C9:14 to C12:44; Kitada teaches a meeting management system that a report generation in terms of completing a meeting (timestamp and date within metadata). This would be in combination that Thieberger teaches using metadata and other emotion data to determine displaying or not displaying the element on the interface. Further, the meeting can be interpreted as a modification in terms of getting the user to a more appropriate emotion before completing the task. It would have been obvious for one of ordinary skill in the art to include the meeting confirmation within the employee survey system that enables/disables based on emotion as the meeting confirmation ensures a proper modification occurred with the employee to have them at a more appropriate emotion to complete a task.), 
Within the combination, Theiberger discloses causes, by the at least one processor, the inquiry to be provided to the at least one individual on a user interface of a display subsequent to (Paragraphs [90-95 and 143-153]; Thieberger discloses that the system has notifications and modification with regards to a user in terms of a business process (interpreted as the inquiry). The combination is based on Kitada teaching metadata regarding the meeting occurring and Thieberger has the system provide other data within the system to allow a user to continue a survey or other business process based on user modification to the environment that better situates the user to the appropriate mental state. The combination would be that the system receives the confirmation which would be within the modifications of the environment (as well as the notifications [Thieberger 90-94]) where the user can continue once the modifications or emotional state are appropriate for the business process.).
Thieberger discloses an emotion-based metadata system that enables and disables functionality based on emotions of the user, Besner teaches employee survey elements including follow up surveys for better corporate culture and continuous feedback, Kong teaches facial information to monitor and identify an individual within a workspace. Kitada teaches a meeting system that provides confirmation within metadata that would be obvious to combine within the system. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the employee feedback system that monitors and enables users to take surveys based on 
Therefore, from this teaching of Kitada, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the employee feedback system that monitors and enables users to take surveys based on emotion and monitoring using facial information of the combination the ability to have metadata provided by a meeting confirmation as taught by Kitada for the purposes of the meeting confirmation ensures a proper modification occurred with the employee to have them at a more appropriate emotion to complete a task.
Regarding claim 10, the combination teaches the above-enclosed limitations; 
Thieberger further discloses wherein when the determined score is below the predetermined threshold, the causing of the inquiry to be provided to the at least one individual is performed after the generating of the signal indicative of the recommended communication (Paragraphs [135-143]; 
Regarding claim 12, the combination teaches the above-enclosed limitations; 
Thieberger further discloses wherein the determining of the score is further based on electronic messages associated with the at least one individual (Paragraphs [4-10 and 220-239]; Thieberger discloses different methods that include user text inputs (interpreted as messages) into the system.).  
Regarding claim 13, the combination teaches the above-enclosed limitations; 
Thieberger further discloses wherein the recommended communication is associated with the inquiry (Paragraphs [90-95 and 135-143]; Thieberger discloses that a notification can be sent to a second user to modify in regards to a user being a score associated with the emotional/mental state. The modification can include what the user has access to view based on the score emotional state of the user. This access is interpreted as the user having access to the inquiry of Besner and the view is the modified viewing and allowing of access to the survey until the user is below the threshold.).
Regarding claim 15, Thieberger discloses a computer program product for receiving feedback from individuals by one or more processors, the computer program product comprising a non- transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising: an executable portion that (Paragraphs [97 and 238-245]; Thieberger discloses aspects of the computer architecture for a software-based implementation on a computer.), 
an executable portion that, responsive to identifying the at least one individual is present in the workspace, automatically commences, by the one or more processors, monitoring at least one electronic informational source of the at least one individual during the first time period (Paragraphs [67-78]; Thieberger discloses that the system determines the emotional state of a group (or other work-related groupings such as department, subgroups, or specific users) can be assessed automatically based on an event (interpreted as an inquiry of at least one individual is upcoming). The indication that an inquiry is upcoming has the system monitor employee information prior to the scheduled announcement (first statistical data) and then immediately after the announcement (second statistical data) such that the interpretation is through the information is collected commencing monitoring of the individual/group of employees. The emotional state is derived from , 
 
the at least one electronic informational source includes the facial information and physiological information, inclusive of vital sign measurements as captured by sensors of a wearable device worn by the at least one individual (Paragraphs [230-241]; Thieberger discloses that the system analyzes emotional state using facial information and touch based hardware (heart rhythm and blood pressure which is the support based examples within the originally filed specification [17]).); 
an executable portion that, responsive to monitoring the at least one individual, determines, by the one or more processors, a score associated with a mental state of the at least one individual regarding responding to the inquiry prior to the at least one individual7AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111 Appl. No.: 15/723,650responding to the inquiry, wherein the score associated with the mental state of the at least one individual is determined according to data monitored from the at least one electronic informational source (Fig 3 and paragraphs [79-95]; Thieberger discloses that based on the gathered emotional data that a score is determined associated with the event that triggered the monitoring. Thieberger discloses that the emotional states and scores can be associated and determined through various stages (before an event and after an event [76]).); 
an executable portion that, when the determined score is below a predetermined threshold, withholds the inquiry from being provided to the at least one individual and generating a signal indicative of a recommended communication with the at least one individual, wherein generating the signal indicative of the recommended communication comprises automatically transmitting, by the one or more processors, an electronic message to at least one second individual indicating the recommended communication between the at least one second individual and the at least one individual should be performed (Paragraphs [90-95]; Thieberger discloses that the system has a threshold element where based on the scores determines a business process or other aspect is negative (lower than a predefined threshold) and a notification can be sent to a second individual (manager, IT, business analyst) in regards to modification, replacement, or outsourcing of the process (interpreted as recommended communication between an individual and second individual). Some examples of the modifications for presenting to a user are disclosed in Figs 23-25 and paragraphs [139-141].); 
wherein when the determined score is above the predetermined threshold, the causing of the inquiry to be provided to the at least one individual is automatically performed without the generating of the signal indicative of the recommended communication (Paragraphs [80-95 and 164-169]; Thieberger discloses that if the score is above a threshold then no ; 
Thieberger discloses an automatic event instance that monitors and scores emotional states of users with regards to modifying or not modifying the event or process based on threshold values, however, Thieberger does not specifically disclose that the event is an inquiry or that inquiry feedback is provided from a subsequent inquiry;
Besner teaches responsive to receiving an indication that an inquiry of at least one individual is upcoming or currently outstanding, and wherein the inquiry comprises a first instance of a survey or questionnaire (Paragraphs [43-54]; Besner teaches that an employee feedback system can display and provide an employee feedback/survey on an employee computing device. 
The combination is through the employee feedback survey launching via a button through which the employee launces an inquiry as taught by Besner (Fig 5 and paragraphs [50-51]) that in combination would be disabled/enabled by the emotional state as interpreted through Thieberger. This would allow a survey to be taken by an employee that is not too angry or upset by external bias or emotions (Thieberger discloses that the system can detect emotion based on an article that a user has recently viewed 
an executable portion that, responsive to completing the inquiry by that at least one individual, receives, by the one or more processors, feedback contained within the inquiry from the at least one individual (Paragraphs [55-62]; Besner teaches a feedback element that provides response statistics and analysis based on employee survey results. The interpretation of the “automatically” is that a webpage is provided for the employee and thus within the example of email provided within the originally filed specification [72].
Examiner notes that what the feedback contains is non-functional descriptive material. Besner teaches a feedback component and that the feedback represent “changes or additions to the workspace caused responsive to the feedback associated” does not alter or change system. The functional requirement is a feedback indication and Besner teaches that within the interpretation. Refer to MPEP 2111.05.)
providing a subsequent inquiry comprising a second instance of the survey or questionnaire according to the monitoring at the second time period, automatically generates a feedback indication displayed in the8AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111 Appl. No.: 15/723,650subsequent inquiry provided to the at least one individual, wherein the feedback indication is representative of changes or additions to the workspace caused responsive to the feedback contained within the inquiry (Figs 4, 9, and paragraphs [47-49 and 68-71]; Besner teaches a survey system that provides users with continuous feedback in terms of previously provided ideas and the subsequent survey is through the survey now including a feedback element for previously collected ideas that were implemented within the company. The feedback regarding the implemented ideas gathered from previous surveys continuously measures and improves corporate culture [Besner 68]. Examiner notes that the interpretation is that the feedback and survey aspects include ideas gathered and implemented, and then feedback gathered in subsequent surveys through a continuous cycle which would include subsequent inquiries even beyond a second instance.).  
Thieberger discloses a system that has a user within a business process being monitored for emotion and other aspects for an event and Besner teaches a similar workflow system that provides survey inquiries for employees that includes subsequent follow-up surveys based on implemented ideas from previously collected surveys.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the emotional state scoring system for determining and notifying at different stages of an event of Thieberger to have the event be an employee survey and provide feedback from the inquiry to show and have employees provide feedback 
Therefore, from this teaching of Besner, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the emotional state scoring system for determining and notifying at different stages of an event of Thieberger to have the event be an employee survey and provide feedback from the inquiry to show the feedback of the inquiry as taught by Besner for the purposes of Besner provides an employee feedback system for implemented ideas that allows an improved corporate culture through continuous measurements and recommendations [68].
The combination teaches the above-enclosed limitations, however, the combination does not specifically disclose that the system identifies a presence of the individual using facial information;  
Kong teaches identifies a presence of the at least one individual, specific to the inquiry, in a workspace at a first time period according to facial information detected by a facial recognition operation performed using a camera of a device associated with the at least one individual (Paragraphs [33-37]; Kong teaches that a workplace clock-in/clock-out system using biometric information such as facial information. This would be in combination of Thieberger disclosing that the mental state system monitors through cameras such as cameras located on an employee monitor. This in combination would allow specific monitoring through the camera when the employee is “clocked-in” and identifies the employee to ensure that whatever analysis is provided is applied to the proper employees (ensuring no misattribution of a low emotional state is tied to an absent employee).); 
 an executable portion that, responsive to identifying a presence of the at least one individual at a second time period subsequent to the first time period, monitoring the at least one individual at the second time period (Paragraphs [33-37]; Kong teaches that a workplace clock-in/clock-out system using biometric information such as facial information. This would be in combination of Thieberger disclosing that the mental state system monitors through cameras such as cameras located on an employee monitor. The combination is based on Thieberger having a first and second monitoring emotion state and thus the element of identifying within Kong would occur each time (especially in the clock in/out system). Further, as disclosed in the originally filed specification [67] any activity may be used to identify the presence of an individual and within the combination Thieberger discloses [73-75] that the system detects a user based on an event at a first 
Examiner notes that the first and second time are rejected above under 35 USC 112 for being new matter in terms of the specific requirements of having a first and second subsequent time responsive for the monitoring as the originally filed specification does not provide such written description support. As such, the interpretation is based on the 35 USC 112 interpretation per compact prosecution.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the mental state facial monitoring system of the combination to include the ability for the facial information to identify employees and to clock-in the employee as taught by Kong since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art this would have recognized the results of the combination were predictable as this would allow specific monitoring through the camera when the employee is “clocked-in” and identifies the employee to ensure that whatever analysis is provided is applied to the proper employees (ensuring no misattribution of a low emotional state is tied to an absent employee).
Therefore, from this teaching of Kong, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed 
The combination teaches the above-enclosed limitations teaches the above-enclosed limitations in terms of an employee survey system that includes feedback and follow-up surveys based on monitoring employees at a first and second time, however, the combination does not specifically teach the “receiving confirmation” in terms of the communication; 
Kitada teaches receiving confirmation that the recommended communication has been performed (Fig 7A, 7B, and C9:14 to C12:44; Kitada teaches a meeting management system that a report generation in terms of completing a meeting (timestamp and date within metadata). This would be in combination that Thieberger teaches using metadata and other emotion data to determine displaying or not displaying the element on the interface. Further, the meeting can be interpreted as a modification in terms of getting the user to a more appropriate emotion before completing the task. It would have been obvious for one of ordinary skill in the art to include the meeting confirmation within the employee survey system that , 
Within the combination, Theiberger discloses an executable portion that causes, by the one or more processors, the inquiry to be provided to the at least one individual on a user interface of a display subsequent to (Paragraphs [90-95 and 143-153]; Thieberger discloses that the system has notifications and modification with regards to a user in terms of a business process (interpreted as the inquiry). The combination is based on Kitada teaching metadata regarding the meeting occurring and Thieberger has the system provide other data within the system to allow a user to continue a survey or other business process based on user modification to the environment that better situates the user to the appropriate mental state. The combination would be that the system receives the confirmation which would be within the modifications of the environment (as well as the notifications [Thieberger 90-94]) where the user can continue once the modifications or emotional state are appropriate for the business process.).
Thieberger discloses an emotion-based metadata system that enables and disables functionality based on emotions of the user, Besner teaches employee survey elements including follow up surveys for better corporate culture and continuous feedback, Kong teaches facial information to monitor and identify an individual within a workspace. Kitada teaches a meeting 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the employee feedback system that monitors and enables users to take surveys based on emotion and monitoring using facial information of the combination the ability to have metadata provided by a meeting confirmation as taught by Kitada since the claimed invention is merely a combination of old elements and in the combination each element would have provided each function separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the meeting confirmation ensures a proper modification occurred with the employee to have them at a more appropriate emotion to complete a task. 
Therefore, from this teaching of Kitada, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the employee feedback system that monitors and enables users to take surveys based on emotion and monitoring using facial information of the combination the ability to have metadata provided by a meeting confirmation as taught by Kitada for the purposes of the meeting confirmation ensures a proper modification occurred with the employee to have them at a more appropriate emotion to complete a task.
Regarding claim 17, the combination teaches the above-enclosed limitations; 
Thieberger further discloses wherein when the determined score is below the predetermined threshold, the causing of the inquiry to be provided to the at least one individual is performed after the generating of the signal indicative of the recommended communication (Paragraphs [135-143]; Thieberger discloses that the user has viewing access based on the score emotional state of the user. This access is interpreted as the user having access to the inquiry of Besner and the view is the modified viewing and allowing of access to the survey until the user is below the threshold.).  
Regarding claim 19, the combination teaches the above-enclosed limitations; 
Thieberger further discloses wherein the determining of the score is further based on electronic messages associated with the at least one individual (Paragraphs [4-10 and 220-239]; Thieberger discloses different methods that include user text inputs (interpreted as messages) into the system.).  
Regarding claim 20, the combination teaches the above-enclosed limitations; 
Thieberger further discloses wherein the recommended communication is associated with the inquiry (Paragraphs [90-95 and 135-143]; Thieberger discloses that a notification can be sent to a second user to modify in 
Response to Arguments
In response to the arguments filed June 3, 2021 on pages 10-14 regarding the 35 USC 101 rejection, specifically that the 35 USC 101 rejection does not contemplate the claims as a whole but rather in parts. 
Examiner respectfully disagrees. 
The arguments discuss the consideration in terms of the analysis was only done piecemeal and not as a whole, in terms of the claimed invention. The consideration of the claimed invention, and the basis of the 35 USC 101 rejection, is regarding the examples and analysis provided regarding employee feedback and managers observing the employee. This would be within the consideration of the mental state score and threshold in terms of how the manager or professional (e.g. petition collector or psychologist) handles the individual based on the emotion evoked. The example of the employee-manager was further considered in terms of the feedback for the subsequent survey as being follow-up surveys from ideas gathered in previous surveys. This is shown in the prior art as beneficial for corporate culture improvements and continuous feedbacks {Besner [2015/0242780] paragraphs 67-69}. 
The dependent claims were considered to be further aspects of the identified abstract idea in terms of describing the environment of use and the inquiry. The dependent claims provided no additional elements beyond what was considered within the independent claims. Further, the dependent 
Examiner notes that Applicant is describing the claimed invention in terms of being directed towards employee surveys within a workplace {pg. 11}. While the argument within this page is based on the consideration that the claimed invention is directed towards an improvement towards survey taking, there is no specific limitation or transformation of the abstract idea into a practical application nor are the additional elements significantly more than the identified abstract idea. Having a feedback element for a follow-up survey is within the prior art {Besner 2015/0242780} and having notifications based on a user’s emotional state being sent to a second individual’s computer is also known within the prior art {Thieberger et al 2008/0091515 [90-94 and 129-140]}. Further, there is no specific improvement or transformation to the 
Applicant goes on to cite Example 42 as evidence and consideration in terms of patent eligible subject matter. Examiner notes that Example 42 is directed towards the transformation of data within a medical database and the specific aspects of the claim limitations within Example 42 are not analogous to the employee survey system of the claimed invention for the pending application. Examiner notes that Applicant admits that the claimed invention is not directed towards the same subject matter as Example 42 on page 13. The changes to the medical data within the database are transformed in terms of converting and standardizing in terms of storing the medical data. The pending application and claimed invention above is directed towards having an employee survey provided. The transformation is merely that one score has a recommended communication sent to a second individual and a second threshold score does not send the recommended communication. This is not transforming the survey in terms of converting and standardizing as provided within Example 42. This is having a generic analysis step in terms of displaying a message (or not displaying a message) based on a score. Examiner further notes that Applicant admits that the practical implementation is not directed towards the functioning of a computer but rather aiding who takes a survey. This is not an improvement to the technology within the claimed invention. Also, this is merely an assertion that this is an improvement to the claimed invention with no support or claim limitation evidence directed towards the specific limitations that provide the asserted improvement. 
The claimed invention is directed towards an abstract idea without providing additional elements that are significantly more than the identified abstract idea or transformative into a practical application. 
Lacking any further arguments, claims 1, 3, 5, 6, 8, 10, 12, 13, 15, 17, and 19-20 are maintaining the 35 USC 101 rejection, as rejected above in light of the amended claim elements. 
In response to the arguments filed June 3, 2021 on pages 14-20 regarding the 35 USC 103 rejection, specifically that the cited prior art does not specifically teach the amended claim elements. 
Examiner respectfully disagrees. 
The arguments discuss the claim limitation amendment, “causing, by the one or more processors, the inquiry to be provided to the at least one individual on a user interface of a display subsequent to receiving confirmation that the recommended communication has been performed” {emphasis added}. The arguments discuss that Thieberger does not teach the functionality regarding the two requirements in terms of either providing an action (receiving confirmation) before providing the inquiry or no action 
	Newly cited prior art Kitada et al teaches a meeting confirmation that provides metadata of a meeting review (interpreted as confirmation). This is within the combination that Thieberger provides modifications and assesses the user’s emotional state based on metadata and modifications and Kitada’s meeting confirmation metadata would be within the combination of providing a modification that a meeting occurred. This would assess the user’s emotional state in terms of being appropriate to enable the process. 
Examiner notes that the amended claim elements requiring that the action occur subsequent to the inquiry being provided is rejected under 35 USC 112(a) written description for being new matter. As rejected above, the originally filed specification does not provide adequate written description 
The arguments then discuss the amendments regarding, “responsive to identifying a presence of the at least one individual at a second time period subsequent to the first time period, monitoring the at least one individual at the second time period, and providing a subsequent inquiry comprising a second instance of the survey or questionnaire according to the monitoring at the second time period, automatically generating, by the one or more processors, a feedback indication displayed in the subsequent inquiry provided to the at least one individual, wherein the feedback indication is representative of changes or additions to the workspace caused responsive to the feedback contained within the inquiry”. The arguments are specifically regarding Besner in terms of the amendments that describe the feedback indication displayed in the subsequent inquiry. 
Examiner notes that the arguments argue that Besner does not specifically teach that the inquiry is provided to the first individual but rather infers that the first individual (employee) is provided the inquiry. This is argued in terms of the website of Besner that is directed towards the administrator. While Besner does teach an administrator aspect that includes survey results and other elements, the above 35 USC 103 rejection cites Besner [Fig 5 and paragraphs 43-54] which specifically describes that the employee receives and provides feedback for the survey [50-53]. The 
Examiner notes that stating, “the feedback indication is not intended to generally mean only the results of the survey, but some form of confirmation by the workplace that the individual’s feedback given during the inquiry was received” does not alter the interpretation nor is it proper to interpret based on what Applicant intends the claims to mean. The claims are interpreted under broadest reasonable interpretation and if the Applicant intends to have a specific interpretation then the claim limitations need to specifically describe and disclose as such. The claims are not interpreted as confirmation that the inquiry feedback was received as that is not specifically required within the claim limitation. The interpretation is that the subsequent survey provides 
Lacking any further arguments, claims 1, 8, and 15 are maintaining the 35 USC 103 rejection in terms of being obvious over the prior art, as cited and rejected above in light of the amended claim elements.
All rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s action in the prior Office Action (37 CFR 1.111).  The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over Thieberger in view of Besner, and, where appropriate, in further view of Kong and Kitada. 
Lacking any further arguments, claims 1, 3, 5, 6, 8, 10, 12, 13, 15, 17, 19, and 20 are maintaining the 35 USC 103 rejection for being obvious over the cited prior art, as rejected above in light of the amended claim elements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Frank et al [7,367,808] (employee survey with both an employee interface element and a supervisor interface element);
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHASE LAKHANI whose telephone number is (571)272-5687. The examiner can normally be reached M-F 730am - 5pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.C.L./Examiner, Art Unit 3689                                                                                                                                                                                                        /PAUL R FISHER/Primary Examiner, Art Unit 3689